Case 3:18-cv-00265-RGJ-CHL Document 91-3 Filed 03/26/21 Page 1 of 4 PagelD #: 1119

oo lof &

 

U.S. DEPARTMENT OF JUSTICE - DRUG ENFORCEMENT ADMINISTRATION

RECEIPT FOR CASH OR OTHER ITEMS

 

TO: (Mame, Tite, Address (including ZIP CODE), if applicable) FILE NO. GDEP IDENTIFIER

Thad fpgg

DIMISION/DISTRICT OFFICE

Detrer! /zD0

 

 

 

 

 

me Ud 2/ 20lF

 

1 hereby acknowledge receipt of the following described cash or other item(s),
which was given into my custody by the above named individual.

 

AMOUNT or QUANTITY

DESCRIPTION OF ITEMYS) PURPOSE (if Applicable)

 

 

S act Tab ef = Distoml Bd Duaser

 

VhdeaPinle Pur 2- Bade Bd Drese-

 

Docmnbs —wche Daly Darary

 

lke ited ~ whl Cle Shurady.

 

White LG Plane - Avhity C hang Sil vice dy

 

Dicunuty — White Cany Silyead

 

Documents - Basten) Tadeo Dass

 

< extardas Fan thana-t:h~ Beclen Bestut|

 

Ble Pad — Bethconn [noe Fly

 

While if ad ~ Bedran. Ean Fle

 

Whe Phe b = Bideon, Mak Floor

 

S tar Lb phiag- Behreonp Mak Flor

 

S dar Guns 2 ie kthden Gunter

 

Vide Sedtsa ee kdilen Cunt

 

!

| Blade Nok Cor Evelin Deer

 

i

 

 

 

RECEIVED BY (Signature)

While x Pane IC — bch n {reunte

NAME AND TITLE (Print or Type)

< SA Maher Anni

 

WITNES BY (Sign NAME AND TITLE (Print or Type)
ae ‘ j :
CY? So Serader Teel

rom gers 9-00} Previous editions obsolete Electronic Form Version Designed in Jetforn 5.2 Version
Case 3:18-cv-00265-RGJ-CHL Document 91-3 Filed 03/26/21 Page 2 of 4 PagelD #: 1120

1 of

 

CZ of >

 

 

U.S. DEPARTMENT OF JUSTICE - DRUG ENFORCEMENT ADMINIS THATION

RECEIPT FOR CASH OR OTHER ITEMS

 

TO: (Name, Tite, Address (including ZIP CODE), if applicable)

Shed egg

FILE NO.

G-DEP IDENTIFIER

 

 

FILE THLE

 

 

MM 127[ Col?

 

DIMSIONDISTRICT OFFICE

Detvait h Bs

 

i hereby acknowledge reccipt of the following described cash or other item(s),
which was given into my custody by the above named individual.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMOUNT or QUANTITY DESCRIPTION OF ITEMS) PURPOSE (If Applicable}
Setinky Comyn DVI
or Power (i ord ~ Bestop Bedroom

I Documents — Diintay Room

ke ade Sting Sé- Dein, Coon

{|Back Sans ~ Diy oom

| Sac Ss. S2~ Dini sao

While Lé Plane Dra, Reon,

RECEIVED BY (Signature) NAME AND TITLE (Print or Type)

ey

 

Foppetoeht {9-60} a fous editions obsolete

NAME oF Abe Sindh
Vent ber Tan

a

Electronic Lez Version omer in JetForm 5.2 Version
Case 3:18-cv-00265-RGJ-CHL Document 91-3 Filed 03/26/21 Page 3 of 4 PagelD #: 1121

wets os,

 

 

U.S. DEPARTMENT OF JUSTICE - DRUG ENFORCEMENT ADMINISTHATION

RECEIPT FOR CASH OR OTHER ITEMS
TO: (Name, Tile, Address (including ZIP CODE), if applicable) FILE NO. G-DEP IDENTIFIER

Tihod Hes ZB

KY

 

 

 

FILE THILE

  

 

 

LAPT

DIVISIONDISTRICT OFFICE

 

Thereby acknowledge receipt of the following described cash or other item(s),
which was given into my custody by the above named individual.

AMOUNT or QUANTITY DESCRIPTION OF FIENKS) PURPOSE (If Applicable)

/ Lash beerd ts Baseitnl Bedeoom Vi ener
Bed 2 Qeesw- 400

S000 6095-2

—™—~

oN
Web ne . ta fol, Li as
a _

¥ “

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESE |e wesley fers

 

 

 

 

WITNESSED BY (Signature — NAME AND THLE (Print or Type)
. L ‘
LIA Te Lit bn, Mibébsy
FORM DEA1 2 (9-00) Seous editians obsolete Electronic Form Version Desigedi in JetForm 5.2 Version

f
Case 3:18-cv-00265-RGJ-CHL Document 91-3 Filed 03/26/21 Page 4 of 4 PagelD #: 1122

o,

 

 

U.S. DEPARTMENT OF JUSTICE - DRUG ENFORCEMENT ADMINISTRATION

RECEIPT FOR CASH OR OTHER ITEMS

 

 

 

 

TO: (Name, Tite, Address {including ZIP CODE), if applicable) FILE NO. G-DEP IDENTIFIER
- FILE TITLE
— biol
/ Ay ff
 TDIATZ

 

 

DIMISION/DISTRICT OFFICE

 

Thereby acknowledge receipt of the following described cash or other item(s),
which was given inlo my custody by the above named individual.

AMOUNT or QUANTITY DESCRIPTION OF ITERYS) PURPOSE (If Applicable)

[ Cok Aad te Basen Bedaou Euchenee.
SMO E04 SYA
= pili
~~

“\

DN
Ml ‘ogy Z Leto i lone SS

 

 

 

 

 

 

 

 

 

 

 

 

 

Ps

™
NS

NN
NN

RECEIVED BY (Sign NAME AND TITLE (Pant or Type) <
Mile Te, wesley hts rKS

 

 

 

 

 

 

 

 

 

 

Zz BY @ignature) NAME AS ‘AND TITLE (Print or y
FORM DEA-12 (9.867 Previous editions obsolete Electronic Form Version Designed in JetForm 5.2 Version

os
